NO. 12-14-00135-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                  §

KEVIN REVELS,                                          §         ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
          Relator Kevin Revels was convicted of aggravated assault on a correctional officer with a
deadly weapon.         This court affirmed his conviction.       See generally Revels v. State, No.
12-93-00325-CR (Tex. App.–Tyler June 29, 1995, pet. ref’d) (not designated for publication). In
this proceeding, he seeks an order remanding cause number 12-93-00325-CR with instructions
that the trial court dismiss the case and discharge him from prison. We construe Relator’s
“Petition Requesting Court to Dismiss Case” as a postconviction petition for writ of habeas
corpus.
          A writ of habeas corpus is the exclusive means to challenge a final felony conviction.
TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3 (West Supp. 2013); Bd. of Pardons & Paroles ex
rel. Keene v. Eighth Dist. Court of Appeals, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995). But
only the court of criminal appeals has jurisdiction to grant postconviction habeas relief from a
final felony conviction. See Keene, 910 S.W.2d at 483. Accordingly, we dismiss Relator’s
postconviction petition for writ of habeas corpus for want of jurisdiction.
Opinion delivered May 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            MAY 30, 2014


                                        NO. 12-14-00135-CR


                                       KEVIN REVELS,
                                            Relator
                                              V.
                                     HON.PAM FLETCHER,
                                          Respondent


                                      ORIGINAL PROCEEDING


                     ON THIS DAY came to be heard the postconviction petition for writ of
habeas corpus filed by KEVIN REVELS, who is the defendant in Cause No. 14,115-CR
pending on the docket of the 349th Judicial District Court of Houston County, Texas. Said
postconviction petition for habeas corpus having been filed herein on May 29, 2014, and the
same having been duly considered, it is the opinion of the Court that this Court is without
jurisdiction of this original proceeding, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said postconviction petition for writ of habeas corpus be, and the same is,
hereby DISMISSED FOR WANT OF JURISDICTION.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.